INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant T Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) T Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Under Rule 14a-12 AFL-CIO Housing Investment Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: £ Fee paid previously with preliminary materials: £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: October 30, 2009 TO PARTICIPANTS, AFL-CIO HOUSING INVESTMENT TRUST Enclosed is the Notice of the 2009 Annual Meeting of Participants of the AFL-CIO Housing Investment Trust and a Proxy Statement describing proposals relating to the election of the Chairman and certain Trustees of the Board of Trustees, the ratification of the independent registered public accounting firm and other such matters as may properly come up at the meeting. Also enclosed is a proxy card for each Participant noting the number of Units held by that Participant and the exact name in which those Units are registered.A Participant that does not wish to send a representative to the meeting should vote its Units by mail, Internet or facsimile, as described herein, as soon as possible. Sincerely, /s/ Stephen Coyle Stephen Coyle Chief Executive Officer Please Vote Within Five Days of Receipt SC/mo opeiu #2, afl-cio Enclosures AFL -CIO HOUSING INVESTMENT TRUST PROXY 2009 Annual Meeting of Participants The undersigned hereby appoints Theodore S. Chandler and Saul A. Schapiro and each of them with power to act without the other and with full power of substitution, as proxies for and on behalf of the undersigned, to vote all Units of Participation which the undersigned is entitled to vote at the Annual Meeting of Participants of the AFL-CIO Housing Investment Trust (“Trust”) to be held November 24, 2009 and all adjournments thereof, with all the powers that the undersigned would possess if personally present and particularly (but without limiting the generality of the foregoing) to vote and act as follows: (I)For the election of a Chairman to serve until the 2010 Annual Meeting of Participants or until his successor is elected and qualifies: John J. Sweeney FOR£AGAINST£ABSTAIN£ (II)For the election of four (4) Class II Union Trustees and three (3) Class II Management Trustees, to serve until the 2012 Annual Meeting of Participants or until their respective successors are elected and qualify: Mark Ayers (Class II Union Trustee) FOR£AGAINST£ABSTAIN£ John J. Flynn (Class II Union Trustee) FOR£AGAINST£ABSTAIN£ Lindell Lee (Class II Union Trustee) FOR£AGAINST£ABSTAIN£ Elizabeth H. Shuler (Class II Union Trustee) FOR£AGAINST£ABSTAIN£ Stephen Frank (Class II Management Trustee) FOR£AGAINST£ABSTAIN£ Richard Ravitch (Class II Management Trustee) FOR£AGAINST£ABSTAIN£ Marlyn J. Spear (Class II Management Trustee) FOR£AGAINST£ABSTAIN£ (III)For ratification of the Board of Trustees’ selection of Ernst & Young, LLP as the Trust’s independent registered public accounting firm for the Trust’s 2009 fiscal year: FOR£AGAINST£ABSTAIN£ (IV)Upon such other matters as may properly come before the meeting: FOR£AGAINST£ABSTAIN£ The Trustees recommend a vote FOR the above items.ANY PROXY NOT MARKED OTHERWISE WILL BE TREATED AS A VOTE FOR THE ITEMS. The Units of Participation represented hereby will be voted in accordance with instructions contained in this Proxy. The undersigned hereby ratifies and confirms all that said proxies or their substitutes or any of them may lawfully do by virtue hereof.The undersigned hereby acknowledges receipt of the Notice of the 2009 Annual Meeting of Participants to be held November 24, 2009 and the Proxy Statement dated October 30, 2009. Please sign your name and indicate your capacity as attorney, trustee or official of a Participant. Dated: , 2009 Participant ID: Participant Name: Number of Units: By: (Signature) (Name – please print) Title: (please print) To vote via Internet, please use the following User Name and Password*: User Name: Password: THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF TRUSTEES OF THE TRUST. IMPORTANT:THIS PROXY MAY BE VOTED IN ANY OF THREE (3) WAYS: BY MAIL: PLEASE SIGN, DATE AND MAIL THIS PROXY PROMPTLY IN THE ENCLOSED SELF-ADDRESSED, STAMPED ENVELOPE. BY FACSIMILE: PLEASE SIGN, DATE AND FAX THIS PROXY TO (202) 331-8190. BY INTERNET: PLEASE GO TO https://proxy.aflcio-hit.com AND ENTER THE USER NAME AND PASSWORD INDICATED ABOVE.* PLEASE NOTE THAT ALL VOTES MUST BE TIME-STAMPED OR POSTMARKED BY MIDNIGHT ON NOVEMBER 23, 2009. * Please note the User Name and Password are case-sensitive. AFL-CIO Housing Investment Trust NOTICE OF THE 2 To Participants, AFL-CIO Housing Investment Trust: Notice is hereby given that the 2009 Annual Meeting of Participants (the “Meeting”) of the American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust (the “Trust”), a District of Columbia common law trust, will be held at the offices of the Trust, 2401 Pennsylvania Ave., N.W., Suite 200, Washington, D.C. 20037 on November 24, 2009 at 11:00 a.m. for the following purposes: 1. To elect John J. Sweeney as Chairman of the Board of Trustees to serve until the 2010 Annual Meeting of Participants or until his successor is elected and qualifies; 2. To elect to elect as Class II Trustees Mark Ayers, John J. Flynn, Lindell Lee, Elizabeth H. Shuler, Stephen Frank, Richard Ravitch and Marlyn J. Spear to hold office until the 2012 Annual Meeting or until their respective successors are elected and qualify or until their respective successors are elected and qualify; 3. To ratify the Board of Trustee’s selection of Ernst & Young, LLP as the independent registered public accounting firm for the fiscal year ending December 31, 2009; and 4. To transact such other business as may properly come before the Meeting or any adjournment or adjournments thereof. The close of business on October 30, 2009 has been fixed as the record date for the determination of Participants entitled to notice of and to vote at the Meeting and any adjournment(s) thereof.Accordingly, only Participants of record as of the close of business on that date are entitled to notice of and to vote at the Meeting or at any such adjournment. By Order of the Board of Trustees /s/ Stephen Coyle Stephen Coyle Chief Executive Officer Dated:October 30, 2009 AFL-CIO HOUSING INVESTMENT TRUST PROXY STATEMENT October 30, 2009 General Matters This
